Citation Nr: 1136747	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  04-38 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


ISSUES

1.  Whether new and material evidence has been received that is sufficient to reopen a previously denied claim of entitlement to service connection for osteoarthritis.

2.  Entitlement to service connection for depression, to include as secondary to osteoarthritis.


REPRESENTATION

Appellant represented by:	Matthew D. Hill


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Coyle, Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to July 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which declined to reopen a previously denied claim of entitlement to service connection for osteoarthritis, and denied entitlement to service connection for depression, to include as secondary to a service-connected disability.  Timely appeals were noted from that decision.

A hearing on these matters was held before the undersigned Veterans Law Judge on February 14, 2007.  A copy of the hearing transcript has been associated with the file.

In July 2009, the Board issued a decision declining to reopen the claim for osteoarthritis and denying the claim for service connection for depression.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  A memorandum decision was received in December 2010, and the Court entered Judgment the following month, vacating the Board's July 2009 decision and remanding these claims to the Board for readjudication consistent with the memorandum decision.

The Board notes that statements received from the Veteran in 2005, 2006 and 2007 raises claims of service connection for high blood pressure, diabetes mellitus and high cholesterol as secondary to depression, as well as a claim for a total rating for individual unemployability.  These claims have not been adjudicated by the RO and therefore the Board has no jurisdiction over the claims.  They are referred to the RO for appropriate actions.
FINDINGS OF FACT

1.  A December 1992 rating decision denied service connection for osteoarthritis on the basis that the disorder was not noted during service or within the first post-service year, nor was there evidence of a nexus to service.  The Veteran did not file an appeal following appropriate notice, and that decision became final.

2.  Presuming its credibility, evidence received since December 1992 relates to unestablished facts necessary to substantiate the claim, namely that osteoarthritis had its clinical onset during service and that there has been a continuity of symptomatology since then, and raises a reasonable possibility of substantiating the claim.

3.  The evidence establishes that osteoarthritis had its clinical onset during service.

4.  A clear preponderance of the evidence establishes that the Veteran's depression is proximately due to a service-connected disability.  


CONCLUSIONS OF LAW

1.  The December 1992 RO decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).

2.  The evidence added to the record since December 1992 is new and material; the claim for service connection for osteoarthritis is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Osteoarthritis was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103(A), 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  Depression is proximately due to service-connected osteoarthritis.  38 U.S.C.A.      § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board notes that the RO has a duty to notify and assist the Veteran under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  As will be discussed below, the Board finds that service connection for osteoarthritis and depression is warranted; therefore, a full discussion of whether VA met these duties is not needed.  It is important to note, however, that the RO provided notice with respect to the initial disability rating and effective date elements of the claims in January 2007.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

New and Material Evidence

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

In a December 1992 decision, the RO denied service connection for osteoarthritis on the basis that the disorder was not noted during service or within the first post-service year, nor was there evidence of a nexus to service.  The Veteran did not file a timely appeal and that decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).  Thus, the Veteran's service connection claim for osteoarthritis may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).  

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim. In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

On review, the Board finds that the Veteran has submitted new and material evidence.  In March 2011, the Veteran submitted a private examination report diagnosing him with osteoarthritis and relating his osteoarthritis to service.  This new evidence relates to unestablished facts necessary to substantiate the claim, specifically, that the Veteran's osteoarthritis had its clinical onset during service and has continued since his discharge from service.  See 38 C.F.R. § 3.156, 4.125(a).  The examination report raises a reasonable possibility of establishing the claim, as it relates the Veteran's osteoarthritis to his service.  Id.  Therefore, presuming its credibility, the evidence is new and material.  Such new and material evidence having been received, the appeal is granted insofar as the previously denied claim is reopened.  


Service Connection

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Secondary service connection will be granted when a disability is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310.  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).


a.  Osteoarthritis

The Veteran, who is service-connected for rheumatoid arthritis, maintains that the multiple joint pain observed during his active service was incorrectly diagnosed as rheumatoid arthritis, and that he has actually suffered from osteoarthritis since service.  

Service treatment records show the Veteran was admitted to the Naval Hospital in Beaufort, South Carolina in April 1969 with the diagnosis of fever of unknown origin.  During a month of hospitalization for observation the Veteran had intermittent severe hot migratory arthritis in the hips and knees, constant pain and stiffness of the left ankle with intermittent inflammation in that joint, a brief episode involving the carpal bone of the right wrist with heat, swelling, stiffness and pain and a recurrence of tenderness and pain in the costal cartilages.  After the initial days, the Veteran's temperature descended to normal and remained so.  He had complaints and physical findings referable to the skeletal system.  Swelling and heat appeared intermittently in various joints.  Laboratory testing was performed.  It was the opinion of a Medical Board that the Veteran had rheumatoid arthritis involving multiple joints that did not exist prior to enlistment.  The final diagnosis was rheumatoid arthritis, multiple joints.  The Medical Board recommended that the Veteran be referred to a Physical Evaluation Board.  A Physical Evaluation Board in May 1969 found the Veteran unfit to perform the duties of his rank because of rheumatoid arthritis of multiple joints.  

On VA examination in December 1969, no pathology in the joints was observed, but the Veteran complained about pain in all the joints, mostly on the feet and knees on stress.  The diagnosis was rheumatoid arthritis, multiple, claimed, at present asymptomatic.  The result of a rheumatoid factor test was negative.  

A rating decision in January 1970 granted service connection for rheumatoid arthritis, multiple, claimed, asymptomatic, evaluated as zero percent disabling effective in July 1969.  The Veteran disagreed with the evaluation.  A Board decision in August 1970 found the Veteran had service connection for rheumatoid arthritis which was asymptomatic at that time without objective residuals.  

A private doctor wrote in September 1973 that he first saw the Veteran in May 1973 and monthly thereafter until September 1973.  Clinical findings were recorded.  The diagnosis was rheumatoid arthritis of the joints which was chronic to moderate.  At a VA examination in October 1973, the diagnosis was multiple rheumatoid arthritis.  A rheumatoid test was "NR".  

VA outpatient treatment records show the Veteran was seen for rheumatoid arthritis in July 1992.  At a VA examination in August 1992 the Veteran was diagnosed with osteoarthritis of cervical and lumbar spine and osteoarthritis of ankles with degenerative joint disease.  He had a negative examination of elbows, hands and knees.  At an October 1992 VA examination, the impression was essentially negative exam at this time of back, elbows, shoulders, knees, wrists and ankles.  The Veteran had intermittent morning muscle stiffness per his history.  There were mild degenerative findings of both ankles.  A rheumatoid factor test was negative.  \

At a Social Security Administration medical evaluation in November 1995 there were no obvious arthritic changes in either wrists or fingers.  The Veteran had complete motion within both hips and knees.  A medical evaluation in October 1996 showed pre-existing multiple joint arthritis.  This was apparently based on a history provided by the Veteran that while in the hospital recuperating from broken tibias he developed some type of arthritis in multiple joints which continued to bother him the rest of his life.  He said it was rheumatoid but did not know who did blood tests to prove this.  

Statements in a February 2002 informal claim for an increased evaluation for a service-connected disability were viewed as a claim for service connection for degenerative arthritis.  The Veteran noted that for the past 33 years, it had been said that he had rheumatoid arthritis, but, for many years, it also had been said that he had degenerative arthritis.  VA medical doctors had diagnosed degenerative arthritis and he wanted a correct classification of his disability.  The Veteran stated that many of his physicians believed he was misdiagnosed with having rheumatoid arthritis.  He enclosed private x-rays from October 2000 and August 2001 which revealed degenerative changes of the shoulders, cervical spine, and bilateral hand.  

In August 2001, Dr. P.T., a private osteopathic physician, wrote that the Veteran had been seen in August 1999 and was felt to have degenerative joint disease, not rheumatoid arthritis.  His private clinical records include June 1999 x-rays of degenerative changes of the lumbar spine with grade I anterior spondylolisthesis L5 over S1 and August 1999 x-rays of the hands which revealed enlargement of the left first metacarpal head which appeared to be a normal variant and a limited x-ray study of the ankles revealed normal ankles.  An August 1999 blood test for a rheumatoid arthritis factor was negative.    

On VA examination in November 2002, the Veteran related his pre-service and service medical history.  The Veteran described his symptoms and clinical findings were recorded.  The impression was whole body joint pain and history of rheumatoid arthritis diagnosis.  The examiner commented that it appeared that the Veteran may have an inflammatory arthritis of some sort; however, it did not appear that he had rheumatoid arthritis at least by his clinical picture or his radiographs.  If he were to have rheumatoid arthritis of greater than 30 years, one would expect different radiographic changes.  

A September 2002 VA x-ray revealed osteoarthritic changes in both knee joints.  October 2002 x-rays revealed degenerative changes in the Veteran's cervical spine, shoulders, elbows, wrists and feet.  VA x-ray reports in November 2002 revealed degenerative changes in the Veteran's lumbosacral spine and ankles; and a bone scan of the hands revealed findings compatible with osteoarthritis.  

VA outpatient treatment records show complaints of and treatment for joint pain.  The Veteran was seen in November 2002 for painful feet of several years duration.  He had a history of arthritis pain which increased after standing and walking any length of time.  The assessment included rheumatoid arthritis.  

A VA August 2004 clinical test finding showed the rheumatoid factor was negative.  

A VA rheumatology clinic note in November 2004 shows the Veteran sought treatment for diffuse joint pains in his hands, feet, shoulder, knees, and lumbar/cervical spine.  He gave a history of joint pain times 35 years while in the service.  His rheumatoid factor was negative in July 2004.  The assessment was osteoarthritis-degenerative changes on clinical examination and serology negative for rheumatoid arthritis.  

At a VA examination in March 2005 the examiner noted that a total body bone scan performed in February 2003 demonstrated an uptake pattern degenerative in nature and did not demonstrate a rheumatoid type pattern.  The clinical findings were recorded.  The diagnoses were multiple joint complaints of pain and stiffness and degenerative joint disease of the low back with radiculopathy.  The VA examiner provided an opinion that the condition did not appear to be a rheumatoid arthritis.  The Veteran's previous serological test had demonstrated no increase in C-reactive protein or rheumatoid factor.  Therefore an inflammatory arthritis was unlikely at that time.  Additionally, the Veteran had no episodes of synovitis or swelling within the small or large joints.  A diffuse osteoarthritis could not be excluded nor could polymyalgia rheumatica without further serological testing.  His pain and lack of endurance for the hands and feet were the major functional impact of the Veteran at that time.  No etiology for the Veteran's osteoarthritis was offered.  

VA outpatient treatment notes show the Veteran was seen in August 2005 for follow-up for arthritis.  He complained of general joint pain for 36 years which was getting worse as time went on.  Medication had controlled generalized arthritis and lower back pain.  In December 2005, when seen for medication evaluation, it was noted the Veteran had a history of depression secondary to chronic pain.  The assessment included mild osteoarthritis in hands and knees.  Several records show osteoarthritis included on the active problems list.  In May 2006, the Veteran related that his chronic general joint pain was worse.  

The Veteran testified in February 2007 that as far back as 1969 and 1970 there was no evidence of rheumatoid arthritis either physically or through blood tests.  He felt that his disability was osteoarthritis or degenerative arthritis and that he should be evaluated for degenerative arthritis to multiple joints.  

Additional VA outpatient treatment records from August 2006 to June 2008 show the Veteran was seen and treated for complaints and symptoms related to osteoarthritis.  

In March 2011, the Veteran submitted a private evaluation from Dr. J.K.S., who had access to the claims folder and conducted an interview and physical examination of the Veteran.  Dr. S. diagnosed osteoarthritis, multiple joints, which had been "incorrectly classified as rheumatoid arthritis (RA) during his time in the service.  His serological studies have been negative for rheumatoid factor.  His physical examinations, though multiple, have not documented active synovitis usually present in active rheumatoid arthritis."  Dr. S. went on to note that there was "radiological evidence of osteoarthritis of a mild to moderate degree in multiple joints" and that the Veteran had chronic joint pain.  These symptoms were the same as those observed during service and "had only grown in severity"; thus, it was Dr. S's conclusion that the Veteran's "symptoms of joint pain and stiffness have been present since 1969, have only grown in severity since his discharge, and continue to the present date.  The osteoarthritic symptoms that he experiences today are the continuation of, and henceforth directly related to, the symptoms that began in the service."  

On review, the Board finds that a preponderance of the evidence establishes that the Veteran's symptoms of joint pain are caused by osteoarthritis, and that his osteoarthritis symptoms had their clinical onset during service.  Service treatment records establish that the Veteran suffered from multiple joint pain during service, which was characterized as rheumatoid arthritis and led to his discharge from service.  No serological studies have noted the presence of rheumatoid factor.  Although this, in and of itself, is not conclusive evidence that the Veteran does not have rheumatoid arthritis, various VA and non-VA examiners have concluded that the Veteran's long-term clinical picture does not support a conclusion that he suffers from rheumatoid arthritis.  Multiple radiological studies have found that the Veteran does have osteoarthritis in multiple joints.  Since approximately 1991, virtually all of the Veteran's clinicians have agreed that the Veteran's symptoms are the result of osteoarthritis.  

VA examiners in 1992, 2002 and 2005 diagnosed osteoarthritis and effectively ruled out the presence of rheumatoid arthritis, but they did not comment on the etiology of the Veteran's arthritis.  Thus, these examination reports are of no probative value in determining the etiology of the Veteran's osteoarthritis.  In March 2011, however, Dr. S. provided a statement indicating that the Veteran's osteoarthritic symptoms were present in service and have continued since then.  As a medical doctor, Dr. S. is competent to render an opinion on the clinical onset and etiology of the Veteran's osteoarthritis, and his conclusions are reasonably based on a review of the claims folder and a physical examination of the Veteran.  There is nothing in the claims folder that rebuts his opinion.  The Board finds that, at a minimum, the evidence is in equipoise on the question of whether the Veteran's osteoarthritis had its clinical onset during service; thus, service connection for osteoarthritis is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

b.  Depression

The Veteran, who has been diagnosed with depression, asserts that the disorder is the result of chronic pain and lifestyle changes caused by his service-connected osteoarthritis.  The Veteran does not contend, and indeed the record does not reflect, that depression had its clinical onset during service.  Service treatment records are negative for mental health complaints.

A VA psychiatric note in November 2002 indicates that the Veteran was seen on a scheduled appointment.  He complained of not being able to work at times because of his arthritic pain and still felt depressed because of his situation.  The diagnoses on Axis I were major depression, recurrent with psychotic features and adjustment disorder with depressed mood.

At a December 2002 VA psychiatric examination, the Veteran stated his main problem was his physical condition and he had pain and stiffness in all of his joints.  He stated that he had degenerative arthritis although it had been referred to as a rheumatoid arthritis.  Clinical findings were recorded.  The diagnosis on Axis I was mood disorder secondary to rheumatoid arthritis; and polysubstance dependence in full sustained remission.  The assessment was that the Veteran met current DSM IV criteria for mood disorder secondary to his arthritis.  

A September 2004 VA psychiatry outpatient treatment record shows that the Veteran was seen for a history of depression.  The Veteran expressed concern that he has had depression all along since his arthritis started.  He complained that exacerbations of his depression appear to be secondary to increase in chronic pain due to his service connected condition.  The diagnosis on Axis I was depression not otherwise specified secondary to chronic pain.   

A December 2005 VA psychiatry note reports the Veteran had a history of depression secondary to chronic pain and was seen for a scheduled appointments for medication evaluation.  The diagnosis on Axis I was depression not otherwise specified.  In May 2006 he was seen for a psychiatric appointment for follow up of his diagnosis of depression.  The assessment was major depressive disorder.  

A Social Security psychiatric evaluation in October 1995 shows the Veteran reported he contracted arthritis in 1969 and was told that it was rheumatoid type which was later described by a VA doctor as degenerative.  The Veteran revealed that he had been suffering from pain and depression, as well as anxiety, since 1991.  The diagnosis on Axis I was major depression due to physical injury to the back and chronic arthritis.  On Axis III the status was pain in the back due to injury at the job; multiple joint arthritis, chronic, degenerative and or rheumatoid type.  

In a February 1996 statement the Veteran wrote that not only did he have a back and nerve problem due to a failed screw device but he also had arthritis in all his joints.  A June 1996 psychiatric evaluation regarding his mental state, diagnosis, and its relation to his work-related injury notes that the Veteran had prior back injuries and began to use drugs to relieve his pain.  The Veteran stated that since his injury he had felt depressed because he was not able to do the things he used to do.  The examiner concluded that the Veteran had pre-existing substance abuse traits and an adjustment disorder with depressive features as a result of the pain from his February 1994 work-related injury.  

A November 1996 report on a personality evaluation with abbreviated neuropsychological screening by a private psychologist shows that the Veteran primarily suffered from pain due to his back injuries and subsequent surgeries.  On Axis I a pain disorder with both psychological factors and a general medical condition was shown.  His depression had developed to the level of dysthymia, but anxiety remained a significant feature, not a syndrome.   

A VA psychiatry note in December 2005 noted that the Veteran was diagnosed with depression not otherwise specified secondary to chronic pain.  

The Veteran testified in February 2007 that he did not have any mental problems when he went to his entrance examination.  According to a psychiatrist, the Veteran had a guilt complex even before he got out of service.  This was due to the Veteran going home because of an arthritis condition while his troops and best friend were going to Vietnam to fight and possibly be killed.  He stated that was when he started to feel any kind of depression which wasn't diagnosed at that point.  Depression was first diagnosed approximately in 1995.  It was pain related because of his arthritis and a bad back.  The Veteran described his symptoms and the effect on his daily activities.  The Veteran claimed that as far back as 1969 and 1970 there was no evidence of rheumatoid arthritis either physically or through blood tests.  There was no evidence of rheumatoid arthritis whatsoever and the Veteran wanted clarification of that.  

VA outpatient treatment records for a period from August 2006 to June 2008 show the Veteran was seen for periodic psychiatric evaluation due to his conditions and medications prescribed.  In October 2006 the Veteran was seen by a psychiatrist for a routine appointment for treatment of depression and cocaine abuse in remission.  He claimed his arthritis occurred through the military in boot camp.  The assessment was major depression and cocaine dependency in remission.  In March 2007, the assessment was major depressive disorder and substance abuse in remission.  When seen also by a health science specialist in October and November 2006, the assessment was cocaine dependence in remission and major depressive disorder recurrent.  

On review, a preponderance of the evidence establishes that the Veteran's depression is proximately due to his service-connected osteoarthritis.  Although other factors, such as intervening injuries, may have exacerbated the Veteran's disorder, he has consistently and credibly testified throughout the course of the appeal that his readily observable mental health symptoms began as a result of the chronic pain caused by his osteoarthritis.  The Veteran's contentions are supported by many of the examiners and clinicians who have treated him over the years.  A Social Security examiner in October 1995 attributed the Veteran's depression in part due to arthritis, and VA clinicians and examiners in November 2002, December 2002, September 2004 and December 2005 all concluded that the Veteran's depression is secondary to arthritis or chronic pain caused at least in part by arthritis.  There is no evidence in the file to rebut these conclusions.  The Board thus finds that service-connected osteoarthritis is a proximate cause of the Veteran's depression.


ORDER

New and material evidence having been received, the application to reopen a previously denied claim of entitlement to service connection for osteoarthritis is granted.

Service connection for osteoarthritis is granted.

Service connection for depression as secondary to service-connected osteoarthritis is granted.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


